--------------------------------------------------------------------------------


Master Agreement
 


entered into by and between
NN Europa ApS
 
Sundkrogsade 5
 
DK 2100 Copenhagen
 
Denmark
         
(hereinafter referred to as “Supplier”)
       
and
Schaeffler KG
 
Industriestrasse 1 - 3
 
91074 Herzogenaurach
 
Germany
         
acting for itself and on behalf of the companies located in the Federal Republic
of Germany in which they or their respective shareholders individually or
collectively, directly or indirectly hold a majority interest
     
(hereinafter referred to as “Customer”)
     
(each a “Party”; both, the “Parties”)

 
 
Page 1 of 17

© 2006 Schaeffler KG, All rights reserved
Level: 07/2006


--------------------------------------------------------------------------------



1.
Subject Matter of Master Agreement



1.1
This Master Agreement shall govern Supplier's long-term obligation to supply
Customer with certain products (hereinafter the “Contract Products”) and the
rights and obligations of the Parties associated therewith.

 
1.2
All agreements and transactions of the Parties shall be governed exclusively by
the following terms and conditions. The application of Supplier's general terms
and conditions or Customer's general purchasing conditions is hereby expressly
excluded. The terms and conditions of this Master Agreement shall apply even
when not expressly referenced in the applicable purchase order or scheduling
agreement, and even when the Supplier or Customer refers to general terms and
conditions and the other Party fails to expressly object to the incorporation of
these terms and conditions.



1.3
Supplier shall deliver the Contract Products to Customer based upon purchase
orders, volume contracts or scheduling agreements.



2.
Purchase order



2.1
Customer may place purchase orders for the delivery on specific delivery dates
of fixed quantities of Contract Products. Each purchase order from Customer to
Supplier shall be made in writing and include at least the following
information:




 
-
product type(s)

 
-
price

 
-
quantity

 
-
delivery dates

 
-
place of delivery



2.2
The following provisions of this Section 2.2 shall apply only to the extent that
the Parties have not agreed to deal with the matters herein in a different
manner. Unless Supplier objects in writing, within 10 business days of the
receipt of a written order, such order shall be deemed to have been accepted and
confirmed by Supplier. Customer may terminate purchase orders up to eight weeks
prior to the agreed delivery date. In the event of such termination, Customer
shall bear the costs of materials that were already procured, as necessary
within the scope of the order, prior to the termination and cannot otherwise be
used. Upon such payment, Customer shall become the owner of such materials and
shall instruct Supplier, and Supplier shall comply with such instructions, as to
what has to be done with such materials. All other claims against Customer
relating to such termination hereby shall be excluded.

 
 
Page 2 of 17


© 2006 Schaeffler KG, All rights reserved
Level: 07/2006


--------------------------------------------------------------------------------


 
3.
Scheduling agreement



3.1
Supplier and Customer may enter, with respect to one or more of the Contract
Products, into a written agreement named “scheduling agreement”. Such agreement
shall include at least the following information:




 
-
product type(s)

 
-
price

 
-
forecast of supply volume (non-binding target volume)

 
-
term

 
-
place of delivery



3.2
Supplier undertakes to have available sufficient personnel and technical
resources to be able to supply the target volume specified in the scheduling
agreement, as well as an additional volume of 15 %.



3.3
Customer shall, within the limits of the target volume stipulated in the
delivery schedule (plus additional volume), submit to Supplier written schedule
lines defining the exact supply volumes and delivery dates for a certain time
period. The submission of written schedule lines by Customer shall be deemed as
release for the production and purchase of materials each for a certain go-ahead
period. The written schedule lines shall be binding for the go-ahead period for
production. For the go-ahead period for the purchase of materials Customer shall
pay the costs of materials that are procured by Supplier, as necessary within
the scope of such go-ahead period and that cannot otherwise be used. Upon such
payment, Customer shall become the owner of such materials and shall instruct
Supplier, and Supplier shall comply with such instructions, as to what has to be
done with such materials. Any further claims of Supplier are excluded. With the
exception of supply volumes defined in written schedule lines all supply volumes
of Customer are provided to the best of Customer's knowledge but are not legally
binding.

 
 
Page 3 of 17
 
© 2006 Schaeffler KG, All rights reserved
Level: 07/2006


--------------------------------------------------------------------------------



4.
Volume Contract



4.1
By entering into a volume contract, Supplier undertakes to hold a certain
quantity of the Contract Products ready for delivery to Customer. For this
purpose, Customer shall transmit a written volume contract to Supplier, which
shall include at least the following information:




 
-
product type(s)

 
-
price

 
-
contract volume (a purchase obligation shall exist only if expressly agreed to
in writing)

 
-
term



4.2
Unless Supplier objects in writing, within 10 business days of receipt of a
written volume contract, to such written volume order, such volume contract
shall be deemed to have been accepted and confirmed by Supplier. Supplier
commits itself at all times to keep in stock the minimum quantity of Contract
Products stipulated in the volume contract or, if no minimum volume has been
stipulated, at least 25% of the contract volume, and to deliver such quantity of
Contract Products immediately upon receipt of Customer's release order
therefore. Upon receipt of written release order therefore from Customer,
Supplier is obliged to deliver the stocked Contract Products to Customer within
the delivery period stipulated in the volume contract or, if no delivery period
is stipulated in the volume contract, within five business days of Customer's
release order. If the quantity ordered by Customer exceeds the quantity to be
kept in stock under the volume contract, then Supplier immediately shall
manufacture the excess order quantity and deliver the same to Customer.



5.
Compliance with Regulations



Supplier shall ensure that it will, in good time, have obtained all information
relevant to the performance of its contractual obligations as well as of
Customer's intended use of the Contract Products. Supplier guarantees that the
Contract Products are suitable for a safe and economical use in accordance with
ail applicable regulations and are in conformity with the state of the art and
science. When carrying out its performance(s), Supplier will observe all
relevant standards, laws and legal regulations, in particular those concerning
hazardous materials and dangerous goods, the protection of the environment and
the prevention of accidents. Supplier will also act in compliance with generally
acknowledged safety and industrial medicine specifications as well as with
company standards of Supplier. Furthermore the Contractor is obliged to comply
with the respective export control regulations and to inform the Customer
unrequested in written form about the export control designation of the
contractual products especially according to EU and US legislation at the latest
with the delivery. Supplier shall notify Customer of any governmental permits or
notification requirements that may be required for the import or the use of the
Contract Products.
 
 
Page 4 of 17
 
© 2006 Schaeffler KG, All rights reserved
Level: 07/2006


--------------------------------------------------------------------------------


 
6.
Modification Requests



6.1
Customer is entitled to request from Supplier modifications in design and
construction of the Contract Products, so long as Supplier can be reasonably
expected to meet such requests. Supplier shall implement such modifications
within a reasonable period of time. Mutually satisfactory agreements shall be
concluded concerning the consequences of such modifications, in particular with
regard to delivery dates, extra and reduced costs. Customer will determine such
consequences within its reasonable discretion if agreement (regarding the
matters outlined in the previous sentence) cannot be reached within a reasonable
period of time.



6.2
Supplier shall notify Customer as soon as possible of any planned changes in the
manufacturing process and the place of manufacture of Supplier or any
sub-supplier, as well as any changes in the materials used by Supplier or any
sub-supplier. Such changes may not be undertaken until its receipt of Customer's
written consent. Supplier shall bear all costs incurred in connection with such
changes.



6.3
Supplier is obligated to propose to Customer any changes to the Contract
Products that Supplier deems necessary or advisable. Supplier shall not
implement changes until its receipt of Customer's written consent.



6.4
During the term of this Agreement, the Parties shall make reasonable efforts to
identify potential cost savings through continuous value analyses and to adjust
the price accordingly. The Parties shall, on a case-by-case basis, agree upon
the allocation of the cost benefits resulting from any potential savings
identified through the Parties' joint value analyses.

 
 
Page 5 of 17
 
© 2006 Schaeffler KG, All rights reserved
Level: 07/2006


--------------------------------------------------------------------------------



7.
Prices/Payment Terms/Invoices



7.1
The agreed prices are firm prices. Unless otherwise agreed, payment will be made
within 14 days with a 3% cash discount, until the 25th day of the subsequent
month with a 2% cash discount, or within 90 days net. These periods are computed
from the time of performance in compliance with the contract and receipt of a
proper and verifiable invoice. If Customer receives and accepts a delivery at an
earlier date than the date agreed upon, the payment period begins with the
agreed delivery date. Customer is entitled to choose the method of payment in
its own discretion (e.g., check or bill of exchange). Supplier agrees to
participate, upon Customer's demand, in a credit note procedure.



7.2
Invoices are to be submitted without carbon copies but shall include the
account, place of unloading, supplier number, part number, tax ID number,
statistical product number (customs tariff code), order number, country of
origin, number of pieces and price per piece, as well as volume per delivery.



7.3
Supplier is not entitled to assign a claim against Customer to a third party, or
to have such claim collected by a third party. The provisions of § 354a of the
German Commercial Code (Handelsgesetzbuch) shall not be affected by the
foregoing sentence.



7.4
Supplier shall have the right to set-off against any claims of Customer or the
right of retention, if and to the extent that Supplier's claims are undisputed
or its counterclaims are final and non-appealable. Customer shall have the right
to set-off against claims of Supplier any claims of affiliates of Customer
within the meaning of section 15 AktG [German Stock Corporation Act]. Customer
shall also have the right to set-off its claims against any claim of any
affiliate of Supplier within the meaning of section 15 AktG.



8.
Spare Parts



8.1
Supplier shall ensure that he will continue to be able, for a period of at least
15 years following the termination of the supply relationship (e.g.,
discontinuation of series, expiration of scheduling agreement) and on reasonable
terms and conditions, to deliver to Customer the Contract Products or parts
thereof as spare parts.

 
 
Page 6 of 17
 
© 2006 Schaeffler KG, All rights reserved
Level: 07/2006


--------------------------------------------------------------------------------



8.2
Unless Customer has agreed-to otherwise, the prices for the Contract Products
last agreed to by the Parties shall remain valid for the first three years of
that period of time.



9.
Delivery Terms/Packaging



9.1
Deliveries are “DDU” (most recent Incoterms) to the location determined by
Customer and, unless determined otherwise, shall include packaging and
conservation. Customer's delivery and transport provisions in their most recent
version shall apply. The Parties shall agree on dispatch notes on an individual
basis. Each shipment shall include the shipping documents required by Customer,
especially, a delivery note in duplicate.



9.2
If Incoterms other than “DDU” have been agreed upon, then Supplier shall inform
Customer and the recipient designated by Customer in a timely manner of the size
and weight of the shipment. Transport insurance, will be obtained by Customer to
the extent that Customer is obligated to do so pursuant to the agreed-upon
Incoterm.



9.3
When preparing the shipping documents, Supplier shall take into account that the
customs clearance will be carried out at the plant of Customer and that Customer
is exempted from the duty of presentation. For shipments from preferential
countries, Supplier must provide a proof of preferential status with each
shipment The long-term supplier declaration pursuant to EEC Reg. 1207/2001 must
be presented annually. To the extent that the delivered goods require an export
license, Supplier shall notify Customer thereof without undue delay, specifying
the applicable export license number and export list position number.



9.4
To the extent that, under the agreed-upon Incoterm, Customer is responsible for
the payment of any duties, taxes and other charges, Customer's payment
obligation shall be limited to ordinary duties, taxes and other charges. Any
extraordinary duties, taxes or other charges, such as customs penalties or
anti-dumping duties, shall be paid by Supplier. Supplier shall, upon request,
make available to Customer, all documents necessary for obtaining a refund of
any paid duties, taxes or other charges.

 
 
Page 7 of 17
 
© 2006 Schaeffler KG, All rights reserved
Level: 07/2006


--------------------------------------------------------------------------------



9.5
Unless otherwise agreed, the Contract Products shall be packaged in conformity
with the then effective Packaging Manual of Customer. If Customer returns
reusable packaging to Supplier freight prepaid, Customer shall be entitled to a
refund in the amount of the value of the packaging.



10.
Delivery Dates/Delivery Default



Agreed dates and time limits are binding. A delivery date or term requirement
shall be deemed satisfied if Customer or the consignee determined by Customer
has received the Contract Products in time. Supplier shall inform Customer
immediately in written form about any foreseeable delay in delivery. The
Supplier must also indicate the reasons for such delay and its expected
duration. If the reason for the delay is beyond the control of Supplier,
Supplier may invoke such reason only if Supplier has met its obligation to
notify. In case of a culpable delay in delivery, Customer is entitled to demand
a contractual penalty from Supplier. A penalty of 0,5% will be charged for each
week or part of a week, the maximum penalty is 5% of the total order value. The
agreement pertaining to the contractual penalty or enforcement thereof shall not
affect any justified legal claims of Customer for delay in delivery. Paid
contractual penalties shall be set off against claims for damages. The
contractual penalty may be claimed until the date of payment of the delayed
Contract Products.


11.
Quality Assurance



Customer's quality assurance agreement for suppliers, as amended from time to
time, shall apply in addition to other applicable provisions. This quality
assurance agreement may be viewed on Customer's Web site, www.ina.com, under the
heading “Purchasing,” subheading “Norms,” or shall be mailed to Supplier upon
request.


12.
Inspection of Incoming Contract Products



Customer inspects incoming Contract Products only with respect to externally
apparent defects and externally apparent deviations in identity or volume.
Customer will give notice of such defects without undue delay. Customer reserves
the right to conduct additional inspections of Contract Products. Furthermore
Customer will also give notice of defects as soon as such defects have been
detected in the ordinary course of business. With respect to the foregoing,
Supplier hereby waives the right to assert that the defects have been asserted
too late. If defects have been discovered, Customer shall be entitled to return
the entire shipment.
 
 
Page 8 of 17
 
© 2006 Schaeffler KG, All rights reserved
Level: 07/2006


--------------------------------------------------------------------------------



13.
Confidentiality



13.1
Unless the Parties have entered, or will enter, into a separate
non-disclosure agreement, the following shall apply: Supplier shall keep secret
all information received from Customer, including, without limitation, drawings,
documents, know-how, samples, production devices, models, media, etc., may not
make such information available to third parties (including any sub-suppliers)
without the written consent of Customer and may not use such information for
any purposes other than as determined by Customer. These obligations
apply mutatis mudandis to copies and duplicates. This confidentiality obligation
does not apply to information that the Supplier had already obtained
legitimately at the time of disclosure provided such information was not subject
to a confidentiality obligation, that the Supplier later obtains legitimately
without being obligated to keep such information confidential, that is or
becomes generally known to the public without any breach of contract by either
Party or for the disclosure or the independent use of which the Supplier has
received written permission. Supplier may not advertise its business
relationship with Customer without the prior written consent of Customer. If
Supplier breaches its foregoing obligations, a contractual penalty in the amount
of Euro 25,000.00 shall become due and payable immediately for each breach.
Supplier shall retain the right to have the reasonableness of the amount of
contractual penalty determined by a court decision. Damages shall be set off
against any paid contractual penalties.



13.2
Customer retains title and reserves all other rights (such as copyrights) in and
to any information received from Customer. Copies or duplicates shall be made
only with Customer's prior written consent. Title to the copies or duplicates
passes to Customer at the time such copies or duplicates are created. Supplier
hereby agrees with Customer that Supplier stores the copies or reproductions on
behalf of Customer as bailee. Supplier agrees, to properly store, at its expense
all documents and other objects, including copies thereof, that were made
available to Supplier, to keep them in perfect condition, to obtain insurance
for them and to return them to Customer or destroy them, in each case upon the
request of Customer. Supplier has no right, on whatever grounds to retain such
documents and items. Supplier shall confirm the complete return or destruction
of the relevant document or item in writing.

 
 
Page 9 of 17
 
© 2006 Schaeffler KG, All rights reserved
Level: 07/2006


--------------------------------------------------------------------------------



14.
Liability for Product Defects/Costs



14.1
If a Contract Product is defective, Customer will be entitled to the statutory
rights, unless the following conditions provide otherwise. If the industrial
safety is threatened, if there is a danger of unusually high damages or for the
purpose of maintaining Customer's ability to deliver its customers, Customer
shall be entitled, following notification of the Supplier, to remedy the defects
itself or have them remedied by a third party. Costs incurred as a result of
remedial action taken in accordance with the preceding sentence shall be borne
by Supplier. Supplier is responsible for all damages, costs and expenses
resulting, directly or indirectly from defects. In case at least parts of a
shipment have been found to be defective, Supplier will also be responsible for
the costs for inspections of incoming goods that exceed the customary scope of
inspection. The foregoing applies also to comprehensive and partial inspections
of the shipment in the subsequent course of business by Customer and/or any of
Customer's customers. If Supplier avails itself of a third party to carry out a
performance, Supplier shall be held liable for this third party as for any other
person employed in performing an obligation.



14.2
Supplier shall reimburse all costs incurred by Customer or any of Customer's
customers in situations leading up to or arising in connection with liability
for defects to the extent such costs have been incurred for the purpose of
avoiding, preventing or mitigating damages (e.g. recalls).



14.3
Supplier shall reimburse all costs that Customer is obligated to bear as a
matter of statutory liability vis-á-vis its customers to the extent that such
costs are arising from defects of shipments delivered by Supplier.



14.4
Unless mandatory law provides otherwise, Supplier is liable for any defects that
arise within 36 months of the date of receipt of the supplier's delivery or of
the date of acceptance, provided such acceptance was required as a matter of law
or agreement. In the case of Supplementary Specific Performance (cure of defects
or delivery of goods free of defects) this period is extended by the time during
which the Contract Product cannot be used as stipulated in the contract.
Supplementary Specific Performance is also subject to the periods stated above.
All claims relating to defects become time barred at the earliest two months
after all claims of the final customer have been fulfilled. This delay in time
bar expires at the latest five years after delivery to Customer.

 
 
Page 10 of 17
 
© 2006 Schaeffler KG, All rights reserved
Level: 07/2006


--------------------------------------------------------------------------------



15.
Product Liability



15.1
Supplier shall indemnify or release Customer from and against any and all
third-party claims alleging that a defective Contract Product has resulted in
death, bodily harm or property damage.



15.2
The Parties shall cooperate in all respects to defend against any pending or
threatened claims. Supplier shall neither offer nor accept any settlements
without the prior written consent of Customer.



16.
Insurance Coverage



Supplier shall, for the duration of the supply relationship and for a reasonable
time period thereafter, maintain reasonable insurance with worldwide coverage
for risks arising from the supply relationship (including, without limitation,
business liability insurance, expanded product liability insurance including
coverage for costs of installation and removal, inspection and sorting costs,
and motor vehicle recall costs). Upon Customer's demand therefore, Supplier
shall provide Customer with proof of insurance coverage.


17.
Reporting Duties



Supplier shall report to Customer, immediately upon having knowledge thereof,
any safety defects or other irregularity of the Contract Products or any
components thereof. In particular, Supplier shall make available to Customer, in
the form requested by Customer, all information necessary for compliance with
any reporting duties owed to any German or foreign government authorities.
 
 
Page 11 of 17
 
© 2006 Schaeffler KG, All rights reserved
Level: 07/2006


--------------------------------------------------------------------------------



18.
Warranty of Title



18.1
Supplier shall indemnify Customer and Customer's customers from any and all
third party claims arising from the infringement of any intellectual property
rights and shall bear any and all associated costs. Each Party agrees to notify
the other immediately of any known infringement risks and alleged infringements
of which it becomes aware, and both Parties agree to provide to each other an
opportunity jointly to take appropriate defensive action against such claims.



18.2
Customer shall have the right, exercising the care of a prudent merchant, to
procure at Supplier's cost from the owner of the property rights, any consents,
approvals or licenses necessary for the use of the Contract Products and
services.



19.
Trademark



Upon Customer's request, Supplier shall affix to the Contract Products to be
delivered to Customer only the trademark specified by Customer. Supplier shall
not use the trademark specified by Customer for any other purpose.


20.
Materials, Packaging and Tools provided by Customer



Substances, parts, containers, special packaging, tools, measuring instruments
or substances or similar items provided by Customer (hereinafter “Accessory”)
shall remain the property of Customer. In case of processing of Accessories,
Customer will become co-owner of the new goods. The co-ownership share of
Customer shall be equal to the proportionate value of the Accessories compared
to the overall value of the new item. Accessories may be copied only with the
prior written consent of Customer. The copies or duplicates become the property
of Customer upon creation. Supplier shall not have any rights of retention on
whatever basis to the Accessories. Neither Accessory nor copies or duplicates
thereof, may be made available to third parties (which shall include
sub-suppliers) or may not be used for any other purposes other than the agreed
upon purpose.
 
 
Page 12 of 17


© 2006 Schaeffler KG, All rights reserved
Level: 07/2006


--------------------------------------------------------------------------------


 
21.
Tools



Notwithstanding any other agreement to the contrary, Customer shall receive
full ownership or co-ownership of the tools to the extent that Customer has
contributed to the proven costs for tools used in the manufacture of the
supplied Contract Products. Customer shall acquire (co-) ownership of the tools
upon payment. The tools shall remain on loan with Supplier. Supplier shall
require the consent of Customer to dispose (in the legal or the factual sense of
the term) of the tools, to move the location of the tools or to disable the
tools permanently. Supplier shall label the tools as the property of Customer or
property held in co-ownership by Customer as applicable. Supplier shall bear the
costs for maintenance, repair or replacement of the tools. Customer shall have
title in the replacement tools in the same proportion as in the original tools.
Supplier must use the tools (co-)owned by Customer exclusively for the purpose
of manufacturing the Contract Products. After the end of delivery,
Supplier must, upon request of Customer, immediately turn over the tools to
Customer. For tools co-owned by Customer, Customer shall, following hand over of
the tools to Customer, reimburse Supplier for the then present value of
Supplier's co-ownership share. In no event shall Supplier have a right to retain
the tools. Supplier's obligation to turn over the tools shall apply also in case
of an insolvency application with respect to Supplier and in cases of long term
interruptions of the supply relationship. Supplier shall insure the tools within
the agreed upon scope or, absent such agreement, within the customary scope. 


22.
Software



Supplier agrees to modify/improve the software pursuant to the instructions of
Customer and in exchange for an adequate reimbursement of costs for a period of
5 years from the shipment of the respective Contract Products, unless the scope
of the delivery includes standardized software. To the extent the software
originates with a supplier of Supplier, Supplier shall obligate such earlier
supplier accordingly.


Supplier shall deposit the source code of the software with a German notary of
its choice and shall communicate to Customer the depositee's information.
Customer shall have the right to access the deposited source code in all
instances in which Supplier fails or is unable to perform its obligation under
the first sentence of this section.
 
 
Page 13 of 17
 
© 2006 Schaeffler KG, All rights reserved
Level: 07/2006


--------------------------------------------------------------------------------



23.
Force Majeure, Long-Term Inability to Deliver Contract Products, Right of
Emergency Production



23.1
Industrial conflicts, riots, acts of government and any other events that are
unpredictable and unpreventable exempt the concerned party from the contractual
obligations, in each case for such time as the disturbance exists and within the
scope of its effects. The party affected by the force majeure event must fully
inform the other party and must make all efforts, within the limitations of what
can reasonably be expected, to limit the effects of such events. The party
affected by the force majeure event must notify the other party without undue
delay of the end of the force majeure event.



23.2
In cases of a long term inability to deliver, cessation of payments, the opening
of an insolvency proceeding, the refusal to open insolvency proceedings due to
insufficient assets or the commencement of comparable proceedings with respect
to one of the parties the other party shall be entitled to rescind the contract
with respect to the part that has not yet been performed. If one of the
foregoing events occur with respect to Supplier, Supplier shall support Customer
to the best of its abilities in the efforts of Customer to move the manufacture
of the Contract Products to Customer or to a third party, which support shall
include the granting of licenses to intellectual property rights to the extent
such rights are necessary for the manufacture of such Contract Product(s), such
licenses to be granted on terms customary in the industry.



23.3
In all cases of an anticipated or actual long-term inability to deliver the
Contract Products, including in the event of a termination of the agreement by
Customer for cause, Supplier shall grant a right of emergency production to
Customer or to a third party designated by Customer, i.e., Supplier shall make
available to Customer ail necessary tools and know-how (including licenses for
property rights), and take all other measures, including personnel assistance
and instruction, necessary for the continuation of production at a location
designated by Customer. If Supplier is at fault for its inability to deliver the
Contract Products, then the right of emergency production shall be granted to
Customer at no charge; in all other cases, Customer shall reimburse Supplier for
the proven costs incurred in connection therewith. Supplier shall have the
right, upon reaching an agreement with Customer, to respond to any threatened or
actual inability to deliver the Contract Products by relocating production of
the Contract Products to one of Supplier's other plants.

 
 
Page 14 of 17
 
© 2006 Schaeffler KG, All rights reserved
Level: 07/2006


--------------------------------------------------------------------------------



24.
Term



24.1
This Master Agreement shall enter into effect at the time of the execution
thereof by both Parties and shall have an indefinite term.



24.2
Unless otherwise agreed, either Party may terminate this Agreement as of the end
of any given month by giving twelve months' prior written notice to the other
Party.



24.3
Termination of this Master Agreement shall have no effect upon the continued
validity of any agreements made by the Parties with respect to the supply of
Contract Products pursuant to this Master Agreement, the provisions of this
Master Agreement continuing to be in full force and effect with respect to such
agreements.



25.
Termination for Cause



In addition to the statutory termination rights, Customer shall have the right
to terminate in writing for cause this Master Agreement, and/or any agreements
made by the Parties with respect to the supply of Contract Products, without
being required to provide any advance notice. Termination for cause shall
include any of the following:


-
Supplier's failure, despite Customer's notice, on two or more occasions to
deliver the Contract Products in compliance with the agreement of the Parties;



-
Supplier's failure, as detected during an audit, to produce the Contract
Products in accordance with the quality norms specified by Customer;



-
Supplier's failure to meet its payment obligations in a timely manner, or the
filing of a petition for the initiation of insolvency proceedings or comparable
proceedings with respect to Supplier;

 
 
Page 15 of 17
 
© 2006 Schaeffler KG, All rights reserved
Level: 07/2006


--------------------------------------------------------------------------------



-
Substantial change in the ownership structure or management of Supplier; or



-
Supplier's serious breach of a material contractual obligation, including but
not limited to the duty of confidentiality.



26.
General Provisions



26.1
The place of performance for all deliveries and services shall be the
destination specified by Customer.



26.2
This Master Agreement, as well as any modifications, side agreements or
termination notices shall require written form. Unless otherwise provided in
this Master Agreement, all other representations or notices shall be valid only
if in writing.



26.3
The contractual relationship shall be governed by the laws of the Federal
Republic of Germany, excluding the German conflict of laws rules and the
provisions of the UN Convention on Contracts for the International Sale of Goods
(CISG), Unless the Parties agree to the exclusive jurisdiction of another
competent court, all disputes between the Parties shall be heard and resolved by
a court of competent jurisdiction in Nuremberg, Germany. Notwithstanding the
foregoing, Customer shall have the right to file legal actions against Supplier
in any other court of competent jurisdiction.



26.4
In the event that any provision of this Agreement is invalid or may become
invalid, the validity of the remaining provisions shall not be affected thereby
and shall remain valid. The Parties commit themselves, in good faith, reasonably
to replace any invalid provision with a valid provision that has an economic
result equivalent the original provision.



26.5
Supplier shall not, without the prior written consent of Customer, transfer to
any third parties any rights and obligations set forth in this Master Agreement.

 
 
Page 16 of 17

© 2006 Schaeffler KG, All rights reserved
Level: 07/2006


--------------------------------------------------------------------------------



26.6
Customer shall store and process all (personal) data necessary for the
performance of this Agreement in compliance with applicable law.





Place, Date
 
Herzogenaurach, 05.01.2007
     
NN Europe ApS
 
Schaeffler KG
           
/s/ illegible
 
/s/ illegible

 
 
Page 17 of 17


© 2006 Schaeffler KG, All rights reserved
Level: 07/2006


--------------------------------------------------------------------------------


 
Amendment to the
Master Agreement




entered into by and between
NN Europe ApS
 
Sundkrogsgade 5
 
DK 2100 Copenhagen
 
Denmark
         
(hereinafter referred to as “Supplier”)
       
and
Schaeffler KG
 
Industriestraße 1 - 3
 
91074 Herzogenaurach
 
Germany
         
acting for itself and on behalf of the companies located in Europe in which they
or their respective shareholders individually or collectively, directly or
indirectly hold a majority interest
     
(hereinafter referred to as “Customer”)





The following modifications to the Master Agreement are agreed upon:
 
The contracting parties shall be modified as follows:


“Schaeffler KG
Industriestraße 1 - 3
91074 Herzogenaurach
Germany
 
acting for itself and on behalf of the companies located in Europe in which they
or their respective shareholders individually or collectively, directly or
indirectly hold a majority interest”

 
 
Page 1 of 5
 
© 2006 Schaeffler KG, All rights reserved
Level: 03/2006


--------------------------------------------------------------------------------


 
3.
Scheduling agreement



Section 3.3 shall be amended as follows after the second sentence:


“The go ahead period shall be agreed between the parties with respect to the
different ball sizes.”


4.
Volume Contract



In Section 4.2 the following part of sentence two shall be deleted:


“or, if no minimum volume has been stipulated, at least 25% of the contract
volume,”


5.
Compliance with Regulations



The first sentence shall be replaced by the following wording:


“Supplier and customer shall ensure that they will in good time exchange all
information relevant to the performance of the contractual obligations, as well
of Customers' intended use of Contract Products.”


6.
Modification Requests



Section 6.2 shall be amended in the last sentence as follows:


“Supplier shall bear all costs incurred in connection with such changes, as far
as such changes are in the sole interest of Supplier and not connected to any
production transfer already agreed or to be agreed between the parties in
writing.”


 
Page 2 of 5


© 2006 Schaeffler KG, All rights reserved
Level: 03/2006


--------------------------------------------------------------------------------


 
7.
Prices/Payment Terms/Invoices



In Section 7.1 sentence two shall be modified as follows:


“Unless otherwise agreed upon payment will be made within 30 days net.”


The last sentence of section 7.1 shall be amended as follows:


“Supplier agrees to participate in a credit note procedure in case both parties
agree on such a procedure.”


Section 7.4 shall be deleted.


8.
Spare Parts



Section 8.1 shall be amended as follows:


“In case Supplier is not able to ensure the foregoing, Supplier shall in
agreement with Customer produce the life time volume of the relevant Contract
Product in advance on stock or Supplier shall offer the relevant tooling to
Customer.”


9.
Delivery Terms/Packaging



Secton 9.5 shall be modified in the first sentence as follows:


“The Contract Products shall be packed in conformity with the then effective
Packaging Manual of Customer and packaging will be invoiced separately to
Customer.”


10.
Delivery Dates/Delivery Default



Sentence 7 shall be modified as follows:


“A penalty of 0,5% will be charged for each week or part of week, beginning with
the second week of delay, the maximum penalty is 5% of the total order value.”


 
Page 3 of 5
 
© 2006 Schaeffler KG, All rights reserved
Level: 03/2006


--------------------------------------------------------------------------------


 
12.
Inspection of Incoming Contract Products



The last sentence shall be modified as follows:


“If defects ... shall be entitled to return the entire lot.”


14.
Liability for Product Defects/Costs



In section 14.1 the second sentence shall be amended as follows:


“..., following notification of the Supplier, to start emergency actions and to
remedy the defects itself or have them remedied by a third party after
consultation with Supplier.”


In section 14.4 the first sentence shall be amended as follows:


“.... any defects (according to section 434 clause 1 sentence 1 German Civil
Code (BGB)) that arise....”.


17.
Reporting Duties



Sentence two shall be modified as follows:


“In particular, ... in a reasonable form, all information ....”


21.
Tools



shall be deleted


22.
Software



shall be deleted
 
 
Page 4 of 5


© 2006 Schaeffler KG, All rights reserved
Level: 03/2006


--------------------------------------------------------------------------------


 
25.
Termination for Cause



shall be modifed and amended as follows:


“... Termination for cause shall include any of the following:


- Suppliers' failure, despite Customers' notice, on repeated occasions to
deliver the Contract Products in compliance with the agreement of the Parties


- Suppliers' failure to remedy a failure, as detected during an audit, to
produce the Contract Products in accordance with the quality norms specified by
Customer within a reasonable period of time


- (unchanged)


- Supplier directly or indirectly acquires, or becomes aquired by, or merged
with a competitor of Customer or otherwise becomes controlled by, or aquires
control over such competitor


Supplier shall have the right to terminate in writing for cause this Master
Agreement and/or any agreements made by the Parties with respect to the supply
of Contract Products, without being required to provide any advance notice.
Termination for cause shall include any of the following:


- Customers failure, despite suppliers notice on repeated occasions to pay
Suppliers invoices for delivered products in compliance with the agreement of
the parties


- Customers serious breach of a material obligation, including but not limited
to the agreement on commercial terms dated [......].




All other regulations of the Master Agreement shall remain unaffected.


place, date
 
Herzogenaurach,
     
Supplier
 
Schaeffler KG
     
/s/ illegible
 
/s/ illegible





Page 5 of 5


© 2006 Schaeffler KG, All rights reserved
Level: 03/2006


--------------------------------------------------------------------------------


 
1.
Commercial terms to the Supply Agreement

 
between NN Europe ApS/ NN Inc., ball and roller division


and
 
Schaeffler KG


1.
Contract duration

 
24 month,
1.period from 1.07.06 through 30.06.07

2.period from 1.07.07 through 30.06.08


2.
Volumes (minimum purchasing volumes)

 
Europe:
1.period
approx. € [redacted*]

 
2.period
approx. € [redacted*]

 
The european volumes are based on the EU 25 GDP growth of [redacted*]% and
remain stable until a GDP of [redacted*] % is reached. Below a EU 25 GDP
of [redacted*] %, the volumes are reduced by [redacted*] % per[redacted*]1%
reduction of GDP, until the limit of € [redacted*] of sales volume per period.
The GDP is calculated as an average of 12 month period.


North Amerika:

 
1. period
US $ [redacted*]

 
2. period
US $ [redacted*]

 
*Information omitted and submitted separately to the Commission under Rule 24b-2
 
04/01/2007

Page 1

--------------------------------------------------------------------------------



3.
Pricing Europe

Based on actual pricelists, price reductions are offered as follows
 
 [redacted*]


NN will start sample production of Hub Balls in their slovakian plant within the
second half of 2006, After PPAP of balls, Schaeffler KG will have 6 month to
release these balls. If production release is in time, price reductions are as
above.
If balls can not be successfully released within 6 month period, due to reasons
that are under Schaeffler's and Schaeffler costumers responsability, the
[redacted*]
 
NN commits oneself to provide a detailed time schedule for this shifting to
Slovakia, at least 3 month before the first movement.
The concerned hub ball sizes are:
10.5 mm, 11.112 mm, 11.5 mm, 13.494 mm and 14.288 mm.


4.
Pricing North America

 
*Information omitted and submitted separately to the Commission under Rule 24b-2

04/01/2007

Page 2

--------------------------------------------------------------------------------



Based on actual pricelist all prices remain stable during the duration of the
contract, except two hub balls. From 1.07.06 the following prices are applied:
 
Size [redacted*]mm G 16: 
US $[redacted*]per 1000 
Size [redacted*]mm G 16: 
US $ [redacted*]per 1000 



For all north american prices the steel price impact is only twice a year taken
into consideration: January, 1 and July, 1, based on average price of first half
2006.


5.
Volume rebate



NN will pay a volume rebate of 1 % of total, in 12 month period achieved sales
volume to Schaeffler, when the defined minimum purchasing volumes in Europe for
the different periods are reached acording § 2:
 
Period 1: 
€ [redacted*]  
Period 2: 
€ [redacted*]  



Those volumes are fix and depend only from the discontinued NN production (basis
€ [redacted*]), but not from EU 25 GDP rate (§ 2). The volume rebate is payable
in the month after period ending.


6.
Extraordinary rebate



NN will pay an extraordinary rebate of 5 % on european turnover in excess of €
[redacted*] for the calendar year 2007 and in excess of € [redacted*] for the
first half of 2008.
 
*Information omitted and submitted separately to the Commission under Rule 24b-2

04/01/2007

Page 3

--------------------------------------------------------------------------------



Those volumes are fix and depend only from the discontinued NN production (basis
€ [redacted*]), but not from EU 25 GDP rate.
The extraordinary rebate is payable in the month after period ending.


7.
Steel Price Europe



NN will apply a [redacted*] % price reduction on all european volumes effective
1.01.07, under the condition that there are no base price increases in 2007 and
the quarter 1/2006 scrap costs will remain in place for the balance of 2006
(reference: index FERRAILLES E8).
Reference point for all steel price effects are steel base prices and scrap
surcarges (E8) at first quarter 2006.
All price reductions or increases refer to the [redacted*] % under stable
conditions.


In general, steel price effects can only be taken into consideration at the
beginning of a quarter: January, 1., April, 1., July, 1. and October, 1.


8.
Terms of payment



payment will be made within 30 days net after receiving of invoice


9.
Terms of shipment



The shipment will be DDU according INCO Terms
 
*Information omitted and submitted separately to the Commission under Rule 24b-2

04/01/2007

Page 4

--------------------------------------------------------------------------------




10.
Exit of NN products



NN commits to secure supply of the Products covered by this agreement for the
duration of the agreement. If, for any reason, NN should desire to exit
production of any of the Products or transfer the manufacturing to another NN
factory, NN must provide to Schaeffler one of the following solutions upon
mutual agreement



 
1.
In case of a transfer of the manufacturing to another NN facility NN supplies
the products after submission and approval of requested samples. NN to bear the
cost of product testing and approval in the amount of max, € 50.000 for fourteen
(14) automotive applications according attachment 1. (except aerospace
applications,)

 
2.
NN will provide to Schaeffler a minimum of 6 months notice of the stoppage of
supply of specific products which allows Schaeffler the opportunity to resource
the business to another supplier or Schaeffler's in-house production, except 13
part numbers already comunicated according attachment 2. The foregoing is not
applicable for aerospace applications.

 
3.
Special ease aerospace: Following notification of minimum 3 month time to exit
of production,or such shorter time as the parties shall agree given conditions,
NN will make its best efforts to make the aerospace ball manufacturing assets
available to Schaeffler at fair market value to allow Schaeffler to convert this
Product to in-house production.

 
04/01/2007

Page 5

--------------------------------------------------------------------------------



11.
General issues



This document is the commercial basis for the cooperation of both companies for
the next 24 month beginning 1.07.06. It is valid after signing.
In parallel both parties declare to work out a “general supply agreement” and a
“Quality Asurance Agreement”, that should be the guideline for the further
cooperation independent from these commercial conditions.


Herzogenaurach, 05.01.2007


NN Europe
 
Schaeffler KG
     
/s/ illegible
 
/s/ illegible

 
04/01/2007

Page 6

--------------------------------------------------------------------------------



SCHAEFFLER GROUP
 
Attachment -1- to commercial terms of the Supply agreement NN
 
 [table redacted*]
 
 
*Information omitted and submitted separately to the Commission under Rule 24b-2
 

--------------------------------------------------------------------------------



Attachment -2- to commercial terms of the Supply agreement NN


[table redacted*]
 
 
*Information omitted and submitted separately to the Commission under Rule 24b-2

--------------------------------------------------------------------------------
